Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Corrected drawings were received in the reply filed 14 October 2022 and have been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 26 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Oomori et al. (US Pat.Pub.2010/0244592) in view Burgbacher (US 7,247,962) and Kress et al. (US 5,170,851).
Regarding claim 21, Oomori ‘592 teaches a power tool 1 comprising: 
an integral tubular (cylindrical) housing 21 having a bottom (i.e., part of integral tubular housing 21 supporting bearing 37; ¶[0020]; Fig.1), and
a brushless motor 30 housed in the integral tubular housing, the brushless motor including a stator 31 and a rotor 33 (¶[0023]; Figs.1&3), 
wherein:
the stator 31 includes a stator core, an insulator 81 fixed with respect to the stator core and six coils 32 fixed with respect to the insulator (Figs.1&3), 
the rotor includes a fan 50, a rotor core (not numbered), four magnets (not numbered) fixed with respect to the rotor core, a rotor shaft 35 fixed with respect to the rotor core and a bearing 37 supporting the rotor shaft (Figs.1&3), 
the bottom includes a recess (not numbered) for the bearing 37 and a plurality of air suction ports 21a extending through the bottom and fluidly connecting an interior of the integral tubular housing to an ambient atmosphere outside the integral tubular housing (¶[0020]; Fig.2), 
terminals (inherent to circuit board/inverter circuit 40) are electrically connected to the six coils 32, fixed with respect to the insulator 81 and disposed axially between the bottom and the stator core (i.e., circuit board 40 is an inverter circuit electrically connected with the coils 32; ¶[0026]; Fig.1).

    PNG
    media_image1.png
    662
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    346
    media_image2.png
    Greyscale

Oomori ‘592 does not teach “six terminals are electrically connected to the six coils” in the sense of each of the six terminals connected to a respective coil.  Also, Oomori’s integral tubular housing 21 does not comprise “an open end” such that the brushless motor 30 is “configured to be inserted into the tubular housing through the open end so that the bearing [37] enters the recess”.
But, regarding the first difference, Burgbacher teaches a stator assembly 20 for a four-pole permanent magnet motor (c.2:23-26), the stator comprising six (contact) terminals A-F electrically connected to six coils 51-56, respectively, which are fixed relative to an insulator 44 that in turn is fixed to the stator core (stack) 26, the insulator 44 disposed axially between a bottom (end shield) 49 and the stator core (Figs.1-3).  Burgbacher’s stator terminals A-F connect the wire ends 50 of each coil to the U-, V- and W-copper rails when the coils are wound (c.2:58-c.3:36) and contact terminals 39, 41, 43 on the copper rails serve for electrical connection with a circuit board 47 on which are arranged the power transistors 48 for control of the currents in the stator winding 45. In this manner, one achieves extremely short supply leads and thus low power losses in these leads (c.2:51-56).   

    PNG
    media_image3.png
    415
    629
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Oomori ‘592 and provide six stator terminals electrically connected to the six coils since Burgbacher teaches this would have provided extremely short supply leads and thus low power losses in the leads. 
Regarding the second difference, Kress teaches a modular assembly for a power tool whereby a motor 10 is inserted into an open end of an integral cylindrical tubular housing 11 (i.e., not a half-shell structure; c.8:5-9) in a direction of the longitudinal axis, after which electrical circuitry 37 and a rear cover 45 is added, to provide a highly rational and fully-automated assembly and cost-savings (c.4:11-32; c.6:45-61; c.8:5-57; Figs.1-3)

    PNG
    media_image4.png
    419
    710
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to further provide the integral tubular housing of Oomori ‘592 with “an open end” such that the brushless motor including the circuit board is “insertable through the open end such that the bearing enters the recess” since Kress teaches this would have provided a highly rational and fully-automated assembly and cost-savings.  
Regarding claim 22, the stator core of Oomori ‘592 is disposed between the terminals attaching the coils to the circuit board 40, at the bottom of the housing, and the open end of the combination with Kress.
Regarding claim 26, in Burgbacher each of the six terminals A-F is located at a gap between a respective pair of the six coils 51-56 and extends axially from the insulator 44 toward the bottom (end shield) 49 (Figs.1-2).  
Regarding claim 33, Oomori ‘592 teaches the tubular housing includes a plurality of ribs (bar-like holding portions/rib structures) 21B abutting a peripheral surface of the stator core (¶[0020]; Figs.2-3).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Oomori ‘592, Burgbacher and Kress as applied to claim 1, further in view of Oomori (US Pat.Pub.2012/ 0319508).
Regarding claim 24, Burgbacher’s six terminals are located along a radially outer side of the circuit board 47 (Fig.2), but the circuit board is not a “sensor circuit board configured to sense rotation of the rotor.” Similarly, the circuit board 40 of Oomori ‘592 is not a sensor circuit board, nor does Kress teach this.  
But, Oomori ‘508 teaches a power tool (impact driver) 1 including a brushless motor 3 with a stator core 3b and a rotor 3a, the stator including front and rear insulators 15 respectively disposed forward and rearward of a stator core in an axial direction thereof, and a circuit board 4 fixed to the rear insulator, where the circuit board includes position detection elements 42 to detect the rotational position of the rotor 3a (¶[0032] & ¶[0034]; Figs.3-4).

    PNG
    media_image5.png
    258
    295
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    328
    430
    media_image6.png
    Greyscale


It would have been obvious before the effective filing date to configure the circuit board of Oomori ‘592, Burgbacher and Kress as a sensor board with position detection elements configured to sense rotation of the rotor since Oomori ‘508 teaches the position detection elements would have been desirable to detect the rotational position of the rotor.  
Claims 27-28, 31-32 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Oomori ‘592 in view of Oomori ‘508 and Kress.
Regarding claim 27, Oomori ‘592 teaches a power tool 1 comprising: 
an integral tubular (cylindrical) housing 21 having a bottom (i.e., part of integral tubular housing 21 supporting bearing 37; ¶[0020]; Fig.1), 
a brushless motor 30 housed in the integral tubular housing, the brushless motor including a stator 31 and a rotor 33 (¶[0023]; Figs.1&3), and 
a circuit board 40 (Fig.1), 
wherein: 
the stator 31 includes a stator core (Fig.3), an insulator 81 fixed with respect to the stator core and a coil 32 fixed with respect to the insulator, 
the rotor includes a fan 50, a rotor core (not numbered), four magnets (not numbered) fixed with respect to the rotor core, a rotor shaft 35 fixed with respect to the rotor core and a bearing 37 supporting the rotor shaft (Figs.1&3), 
the bottom includes a recess (not numbered) for the bearing 37 (Fig.1), 
the circuit board 40 is fixed relative to the insulator 91 and disposed axially between the bottom and the stator core and the bearing in the recess (Fig.1).
 	The circuit board 40 of Oomori ‘592 is not a “sensor” circuit board “configured to sense rotation of the rotor [33]”.  Also, the integral tubular housing 21 does not comprise “an open end” such that the brushless motor 30 including the circuit board 40 is “insertable through the open end such that the bearing [37] enters the recess”.
But, regarding the first difference, Oomori ‘508 teaches a power tool (impact driver) 1 including a brushless motor 3 with a stator core 3b and a rotor 3a, the stator including front and rear insulators 15 respectively disposed forward and rearward of a stator core in an axial direction thereof, and a circuit board 4 fixed to the rear insulator, where the circuit board includes position detection elements 42 to detect the rotational position of the rotor 3a (¶[0032] & ¶[0034]; Figs.3-4).
It would have been obvious before the effective filing date to configure the circuit board of Oomori ‘592 as a sensor board with position detection elements configured to sense rotation of the rotor since Oomori ‘508 teaches the position detection elements would have been desirable to detect the rotational position of the rotor.  
Regarding the second difference, Kress teaches a modular assembly for a power tool whereby a motor 10 is inserted into an open end of an integral cylindrical tubular housing 11 (i.e., not a half-shell structure; c.8:5-9) in a direction of the longitudinal axis, after which electrical circuitry 37 and a rear cover 45 is added, to provide a highly rational and fully-automated assembly and cost-savings (c.4:11-32; c.6:45-61; c.8:5-57; Figs.1-3)
Thus, it would have been obvious before the effective filing date to provide the integral tubular housing of Oomori ‘592 with “an open end” such that the brushless motor including the circuit board is “insertable through the open end such that the bearing enters the recess” since Kress teaches this would have provided a highly rational and fully-automated assembly and cost-savings.  
Regarding claim 28, Oomori ‘592 teaches the bottom has a plurality of air suction ports 21a extending through the bottom and fluidly connecting an interior of the integral tubular housing to an ambient atmosphere outside the integral tubular housing (¶[0020]; Fig.2).  
Regarding claim 35, Oomori ‘592 teaches the tubular housing includes a plurality of ribs (bar-like holding portions/rib structures) 21B abutting a peripheral surface of the stator core (¶[0020]; Figs.2-3).  
Regarding claim 31, Oomori ‘592 teaches a power tool 1 comprising: 
an integral tubular (cylindrical) housing 21 having a bottom (i.e., part of integral tubular housing 21 supporting bearing 37; ¶[0020]; Fig.1), 
a brushless motor 30 housed in the integral tubular housing, the brushless motor including a stator 31 and a rotor 33 (¶[0023]; Figs.1&3), and 
a circuit board 40 (Fig.1), 
wherein: 
the stator 31 includes a stator core (Fig.3), an insulator 81 fixed with respect to the stator core and a coil 32 fixed with respect to the insulator , 
the rotor includes a fan 50, a rotor core (not numbered), four magnets (not numbered) fixed with respect to the rotor core, a rotor shaft 35 fixed with respect to the rotor core and a bearing 37 supporting the rotor shaft (Figs.1&3), 
the bottom includes a recess (not numbered) for the bearing 37 (Fig.1), 
at least one terminal (inherent to circuit board/inverter circuit 40) is electrically connected to the coil 32, fixed with respect to the insulator and disposed between the stator core and the bottom of the integral tubular housing (i.e., circuit board 40 is an inverter circuit electrically connected with the coil 32; ¶[0026]),
the circuit board 40 is fixed relative to the insulator 91 and disposed between the stator core and the bottom of the integral tubular housing (Fig.1).
The circuit board 40 of Oomori ‘592 is not a “sensor” circuit board “configured to sense rotation of the rotor [33]”.  Also, the integral tubular housing 21 does not comprise “an open end” such that the brushless motor 30 including the circuit board 40 is “insertable through the open end such that the bearing [37] enters the recess”.
But, regarding the first difference, Oomori ‘508 teaches a power tool (impact driver) 1 including a brushless motor 3 with a stator core 3b and a rotor 3a, the stator including front and rear insulators 15 respectively disposed forward and rearward of a stator core in an axial direction thereof, and a circuit board 4 fixed to the rear insulator, where the circuit board includes position detection elements 42 to detect the rotational position of the rotor 3a (¶[0032] & ¶[0034]; Figs.3-4).  
It would have been obvious before the effective filing date to configure the circuit board of Oomori ‘592 as a sensor board with position detection elements configured to sense rotation of the rotor since Oomori ‘508 teaches the position detection elements would have been desirable to detect the rotational position of the rotor.  
Regarding the second difference, Kress teaches a modular assembly for a power tool whereby a motor 10 is inserted into an open end of an integral cylindrical tubular housing 11 (i.e., not a half-shell structure; c.8:5-9) in a direction of the longitudinal axis, after which electrical circuitry 37 and a rear cover 45 is added, to provide a highly rational and fully-automated assembly and cost-savings (c.4:11-32; c.6:45-61; c.8:5-57; Figs.1-3)
Thus, it would have been obvious before the effective filing date to provide the integral tubular housing of Oomori ‘592 with “an open end” such that the brushless motor including the circuit board is “insertable through the open end such that the bearing enters the recess” since Kress teaches this would have provided a highly rational and fully-automated assembly and cost-savings.  
Regarding claim 32, Oomori ‘592 teaches the bottom has a plurality of air suction ports 21a extending through the bottom and fluidly connecting an interior of the integral tubular housing to an ambient atmosphere outside the integral tubular housing (¶[0020]; Fig.2).  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable Oomori ‘592, Oomori ‘508 & Kress as applied to claim 27, further in view of Burgbacher.
Oomori ‘592 does not teach “six terminals are electrically connected to the six coils” in the sense of each of the six terminals connected to a respective coil or “the sensor circuit board is located radially inward of the six terminals.”
But, Burgbacher teaches a stator assembly 20 for a four-pole permanent magnet motor (c.2:23-26), the stator comprising six (contact) terminals A-F electrically connected to six coils 51-56, respectively, which are fixed relative to an insulator 44 that in turn is fixed to the stator core (stack) 26, the insulator 44 disposed axially between a bottom (end shield) 49 and the stator core (Figs.1-3).  Burgbacher further teaches a circuit board 47 located radially inward of the six terminals A-F (Fig.2). Burgbacher’s terminals A-F connect the wire ends 50 of each coil to the U-, V- and W-copper rails when the coils are wound (c.2:58-c.3:36) and contact terminals 39, 41, 43 on the copper rails serve for electrical connection with a circuit board 47 on which are arranged the power transistors 48 for control of the currents in the stator winding 45. In this manner, one achieves extremely short supply leads and thus low power losses in these leads (c.2:51-56).   

    PNG
    media_image3.png
    415
    629
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Oomori ‘592, Oomori ‘508 & Kress and provide six stator terminals electrically connected to the six coils, where the circuit board is located radially inward of the six terminals since Burgbacher teaches this would have provided extremely short supply leads and thus low power losses in the leads. 

Claims 34 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over any of Oomori ‘592, Burgbacher &Kress or Oomori ‘592, Oomori ‘508 & Kress as applied to claims 21 and 26, respectively, further in view of Hattori (US Pat.Pub.2012/0242186).
Neither combination further teaches the stator is fixed to the tubular housing by a plurality of screws each having a screw head facing the open end.
But, Hattori teaches a fixing structure 50 for a motor stator comprising a stator core 41 fixed to a housing (case) 10 by a plurality of screws (bolts) 61 each having a screw head facing the open end (housing opening portion) 11 through which core is inserted (¶[0029]; Fig.1). Hattori’s fixing structure fixes the stator core to the housing in a way which prevents deformation of the housing (¶[0011]-¶[0012]). 

    PNG
    media_image7.png
    357
    510
    media_image7.png
    Greyscale

Thus, it would have been obvious before the effective filing date to further modify any of 
Oomori ‘592, Burgbacher & Kress or Oomori ‘592, Oomori ‘508 & Kress and fix the stator to the tubular housing by a plurality of screws each having a screw head facing the open end since Hattori teaches this would have fixed the stator core to the housing in a way which prevented deformation of the housing.

Allowable Subject Matter
Claims 25 & 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not appear to further teach the claimed power tool including, inter alia, “a short circuiting element having three short circuiting pieces each electrically connected to a pair of the six terminals, and a sensor circuit board configured to sense rotation of the rotor, wherein: the sensor circuit board is located between the short circuiting element and the stator core” (claim 25) or “the six terminals are mounted on a terminal support member, and a minimum distance from the terminal support member to the bottom is less than a minimum distance from the sensor circuit board to the bottom” (claim 30).

Response to Arguments
Applicant’s arguments with respect to claims 21, 27 & 31 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834